 548DECISIONS OF NATIONAL LABOR RELATIONS BOARDDepartment Store Employees Union,Local 1100, Re-tall Clerks International Association,AFL-CIO andWhite Front San Francisco, Inc. and Esgro, Inc.Cases 20-CB-2658, 20-CE-90, and 20-CB-2597May 14, 1973DECISION AND ORDERBY MEMBERSFANNING, KENNEDY, AND PENELLOUpon charges filed by White Front San Francisco,Inc., herein called White Front, and Esgro, Inc., here-in called Esgro, and duly served on Department StoreEmployees Union, Local 1100, Retail Clerks Interna-tionalAssociation,AFL-CIO,, herein called theUnion, the General Counsel of the National LaborRelationsBoard, by the Regional Director for Region20, issued a consolidated complaint against the Unionalleging thatthe Union has entered into, maintained,and given effect to a collective-bargainingagreementwith White Front containing a provision which, on itsface, violates Section 8(e) of the Act. The complaintfurther alleges that the Union is violating Section8(b)(1XA) and (2) of the Act by demanding thatWhite Front apply the terms of its collective-bargain-ing agreementwith the Union, including a union-security provision contained therein, to the employeesof Esgro. Copies of the charges, consolidated com-plaint, and notice of hearing before an AdministrativeLaw Judge were duly served on the parties to thisproceeding. The Union, on August 28, 1972, filed aMotion for Summary Judgment Dismissing Com-plaint.On September 19, 1972, the Board issued anOrder Transferring the Proceedings to the Board anda Notice To Show Cause why the Union's Motion forSummary Judgment should not be granted. Subse-quently, on October 20, 1972, the General Counselfiled an Opposition to Respondent's Motion for Sum-mary Judgment and General Counsel's Motion forSummary Judgment. On thesameday,White Frontfiled a Memorandum in Opposition to Respondent'sMotion for Summary Judgment and thereafter Esgrofiled a brief in opposition to the Union's motion.'Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional LaborRelationsBoard has delegated its au-thority in this proceeding to a three-member panel.Upon the entire record in this proceeding the Boardmakes the following:1 In its brief,Esgro requests a hearing with respect to the 8(bXlXA) allega-tion of the complaint.In view of our disposition of the 8(e) allegation, wefind it unnecessary to reach the 8(b)(IXA) and(2) allegations of the com-plaint.Accordingly,Esgro's request for a hearing is denied.Ruling on the Motion for Summary JudgmentWhite Front, a discount department store chain, isparty to a collective-bargaining agreement with theRespondent Union which contains, in addition to aunion-security clause, the following provisions:Section 21. Leased Departments(a)The Employer agrees that any employeesperforming work covered by this Agreement inleased or licensed departments, under subcon-tractor asdemonstrators, shall be members ofthe collective bargaining unit as defined in thisAgreement; and the Employer agrees to retainand exercise full control over all of the terms andconditions of employment of all such employees.White Front, after deciding early in 1970 to discon-tinueitsown furniture department, entered into alicense agreementwith Esgro, effective from Decem-ber 1, 1970, to April 30, 1976, which provides,interalia,that Esgro retain full control over labor relationsof the employees of the Residential Interiors Depart-ment which Esgro undertook to operate under theterms of thelicense agreement.The new departmentoccupied the space formerly utilized by White Front'sfurnituredepartment and employed four employees,the same number formerly employed by White Front.The four former employees in the liquidated furnituredepartment had been transferred to other depart-ments operated by White Front.Prior to Esgro's actual commencement of opera-tions on September 20, 1971, the Union, in a letterdated June 11, 1971, requested that White Front rec-ognizethe Union as representative of employees in itscontemplated carpet, lighting, and painting depart-mentand that it reemploy a number of unidentifiedunion membersthen in layoff status. White Front, inreply, stated it could not accede to the request becausethe department referred to would be operated by Es-gro under arrangements similar to those obtaining inthe departments already operated by Esgro in thestore in question. Camera, jewelry, and liquor depart-ments operated by Esgro are explicitly excluded fromcoverage of the current collective-bargaining agree-mentas they were in the recognition clause of theprevious (1968) agreement.On October 4, 1971, the Union secured a state courtorder directing arbitration of the dispute and on May1, 1972, the arbitrator issued his award in which hefound that section 21(a) of the contract was a lawfulunit work preservationclause, that the residential in-teriors department was the successor of the liquidatedfurniture department and, as such, should be includedin the contractualunit,and that White Front hadviolated its collective-bargaining agreement with theUnion by entering into the license agreement with203 NLRB No. 79 DEPARTMENT STORE EMPLOYEESUNION, LOCAL 1100Esgro. The arbitrator ordered White Front to ceasegiving effect to the provisions of its license agreementwith Esgro which relates to control of labor relationsin the residential interiors department, to comply withsection 21(a) of its collective-bargaining agreementwith the Union, and to compensate the Union fordues and fees it would have received had White Frontcomplied with the collective-bargaining agreement.'Respondent contends that section 21(a) of the col-lective-bargaining agreement,supra,was designed topreserve the pattern of bargaining and to prevent thebalkanization of the bargaining unit and the erosionof the Union's effectiveness by insuring that unit workwill not be gradually eliminated by a series of licenseagreements. We find merit in the Union's position.The contractual bargaining unit was one of longstanding when White Front entered into its licenseagreement with Esgro. The pleadings establish thatWhite Front's discontinued furniture department,formerly included in the bargaining unit representedby the Union, employed the same number of employ-ees as does the present residential interiors depart-ment operated by Esgro. It appears that, althoughsome of the items formerly handled by White Front's2While the Boardordinarilydefers to an arbitrationaward whichinvolvesthe same issue and has met the standardsofSpielberg Manufacturing Compa.ny,112 NLRB 1080,Esgro, apartyaffectedby theaward,was not a partyto the arbitration proceeding.See BiggeDrayage Company,197 NLRB 281,and cf.N L.R.B v. Plasterers Local Union No. 79, Operative Plasterers' andCement Masons'InternationalAssociation, AFL-CIO [Texas State Tile &Terrazzo Co.],404 U.S. 116. Accordingly,and notwithstanding the resultreached herein,the Board concluded it would examine and decide the issuesposed herein.549furniture department may have been discontinuedand that other items not handled by the furnituredepartment may have been added to the stock of theResidential InteriorsDepartment, the duties andfunctions of the employees remain essentially un-changed. It seems clear that employees in the residen-tial interiors department are encompassed within thebroad unit description in the collective-bargainingagreement between White Front and the Union whichincludes "all employees performing selling and non-selling work-whether such employees are employeddirectly by the Employer or bylessees,concessio-naires, licensees or other contractors." It thus appearsthat neither in its formulation nor in its applicationdoes the contract clause in dispute do more than re-quire the retention of sales work within the contractu-al bargaining unit. Since such a provision does not fallwithin the proscription of the statute,3 we shall grantthe Union's Motion for Summary Judgment, deny theGeneral Counsel's Motion for Summary Judgment,and dismiss the complaint.ORDERIt is hereby ordered that the General Counsel's Mo-tion for Summary Judgment be, and it hereby is, de-nied.IT IS ALSO HEREBY ORDERED that the Union'sMotionfor Summary Judgment be, and it hereby is, granted.IT IS FURTHER ORDERED that the complaint in theabove-captioned proceeding be, and it hereby is, dis-missed.3NationalWoodwork Manufacturers Association v. N.L.R.B,386 U.S. 612;RetailClerks' Union, Local No. 648, Retail ClerksInternational Association(BrentwoodMarkets, Inc),171NLRB 1018.